DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for all the above-noted limitations is described in the specification as an ECU 5. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites, in part, “determine whether or not the center-of-gravity position of the driver is adequate” (emphasis added). It is unclear what constitutes and “adequate” center-of-gravity position of a driver. The specification does not clearly describe what center-of-gravity position or positions of the driver is considered to be “adequate.” Therefore, the claim limitation is indefinite. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Danzl et al. (DE 10-2013-016436 A1) [hereinafter “Danzl”] [note that the English translation being relied upon herein is attached to this Office action] in view of Sugano et al. (United States Patent Application Publication No. US 2017/0021812 A1) [hereinafter “Sugano”] and Park (United States Patent Application Publication No. US 2016/0082959).

Regarding claim 1, Danzl teaches a vehicle stop support system for supporting stop of a vehicle which is traveling (safety system 26), comprising:
an abnormality detection part for detecting a physical abnormality of a driver (see [0004]-[0006], [0042]-[0044], and steps S1-S2);
a candidate detection part for detecting a plurality of stop point candidates which exist in a traveling direction of the vehicle (see [0008]-[0020], [0045]-[0047], and Figures 2-3);
a risk estimation part for estimating a rear-end collision risk which is a risk that, when assuming that the vehicle stops at each of the stop point candidates, the vehicle will be rear-ended by a following vehicle (see [0008]-[0020] and [0045]-[0047]);
a stop point setting part for setting a stop point (see [0008]-[0020] and [0045]-[0051]); and
a vehicle control part for controlling the vehicle to travel to the stop point and stop at the stop point (see [0051]-[0055] and step S12),
wherein the stop point setting part is operable to set, as the stop point, one of the plurality of stop point candidates which satisfies a condition that is lowest in terms of the rear-end collision risk (see [0017 and [0048]).

Danzl does not expressly teach an allowable value setting part for setting an allowable lateral acceleration, an acceleration estimation part for estimating a lateral acceleration to be generated during traveling of the vehicle to each of the stop point candidates, wherein the stop point setting part is operable to set, as the stop point, one of the plurality of stop point candidates which satisfies a 
Sugano generally teaches a system for determining a vehicle trajectory (see Abstract). Sugano teaches the system determines a maximum allowable lateral acceleration (see step S3 and [0067]-[0068]) and generates a trajectory that satisfies the condition that the lateral acceleration is maintained below the maximum allowable lateral acceleration (see [0076]-[0110]). Sugano teaches this allows the vehicle to generate a trajectory that is comfortable for the passengers (see [0043]). 
Danzl teaches that the evaluation of the candidate stop points and the ultimate selection of the stop point may be based on various other criteria in addition to the collision risk of the points (see [0018]-[0019]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Danzl so as to set an allowable lateral acceleration, estimate a lateral acceleration to be generated during traveling of the vehicle to each of the stop point candidates, and set the stop point as a point that additionally satisfies the estimated lateral acceleration being equal to or less than the allowable lateral acceleration, in view of Sugano, as Sugano teaches doing so allows for the vehicle to be operated in a manner that is comfortable to passengers and satisfies the desires of Danzl to include further criteria in the evaluation of candidate stop points. 

The combination of Danzl and Sugano further does not expressly teach the allowable lateral acceleration is set based on the abnormality detected by the abnormality detection part. Sugano teaches altering the longitudinal acceleration of a vehicle based on an abnormal condition of the driver (see [0069] and [0083]), but teaches that the maximum allowable lateral acceleration is fixed based on vehicle dynamics (see [0067]-[0068]). 

As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Danzl and Sugano to set the allowable lateral acceleration based on the detected abnormality of the driver using the correction factor methodology of Sugano, in view of Park, as Sugano and Park teach adapting acceleration limits to a driver’s condition protects the driver from harm and keeps them as comfortable as possible. 

Regarding claim 2, the combination of Danzl, Sugano, and Park further teaches the abnormality detection part is operable to detect a state of consciousness of the driver (see [0005]-[0006] and [0042]-[0043] of Danzl), and wherein the allowable value setting part is operable, when it is detected that the driver is unconscious, to set the allowable lateral acceleration to a value less than that to be set when it is detected that the driver is conscious (as noted in [0083] of Sugano, a correction factor of 0.8 is applied to the acceleration when the driver is in poor health compared to a correction factor of 1.0 when the driver is in good health; in the context of the combination with Park expressed above in the rejection of claim 1 therefore, this same correction would be applied to the allowable lateral acceleration such that the allowable lateral acceleration is lower when the driver is unconscious as compared to conscious as being unconscious is clearly a poorer physical state than being conscious). 

Regarding claim 3, the combination of Danzl, Sugano, and Park further teaches the abnormality detection part is operable to detect an open/closed state of eyes of the driver (see [0005]-[0006] and [0042]-[0043] of Danzl), and wherein the allowable value setting part is operable, when it is detected that the eyes of the driver are in the closed, to set the allowable lateral acceleration to a value less than 

Regarding claim 6, the combination of Danzl, Sugano, and Park further teaches the risk estimation part is operable to estimate the rear-end collision risk at each of the stop point candidates such that the rear-end collision risk is lower when the stop point candidate is present in a road shoulder than when the stop point candidate is present only within a road (see [0014] and [0058] of Danzl). 

Regarding claim 7, the combination of Danzl, Sugano, and Park further teaches the risk estimation part is operable to estimate the rear-end collision risk at each of the stop point candidates, such that the rear-end collision risk is lower when the stop point candidate is present in an emergency parking bay than when the stop point candidate is present in the road shoulder (see [0014] and [0058] of Danzl). 

Claims 4-5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Danzl, Sugano, and Park, as applied to claim 1 above, and further in view of Inoue et al. (United States Patent Application Publication No. US 2015/0109429 A1) [hereinafter “Inoue”].

Regarding claim 4, the combination of Danzl, Sugano, and Park, as applied to claim 1 above, does not expressly teach the abnormality detection part is operable to detect a line-of-sight direction of the driver, and determine whether or not the line-of-sight direction of the driver is coincident with the traveling direction of the vehicle, and wherein the allowable value setting part is operable, when the line-of-sight direction of the driver is determined not to be coincident with the traveling direction of the vehicle, to set the allowable lateral acceleration to a value less than that to be set when the line-of-sight direction of the driver is determined to be coincident with the traveling direction of the vehicle.
Inoue generally teaches a device for detecting a driver status of inattentive (see Abstract). Inoue teaches that an in-vehicle camera 3 detects a driver’s eyes and determines if the line-of-light direction of the driver coincides with the traveling direction of the vehicle or not, and determines that the driver is in some inattentive state when the line-of-sight direction does not coincide with the traveling direction of the vehicle (see [0050]-[0051], [0073]-[0086], and Tables 1-6). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Danzl, Sugano, and Park such that the abnormality detection part is operable to detect a line-of-sight direction of the driver, and determine whether or not the line-of-sight direction of the driver is coincident with the traveling direction of the vehicle, and wherein the allowable value setting part is operable, when the line-of-sight direction of the driver is determined not to be coincident with the traveling direction of the vehicle, to set the allowable lateral acceleration to a value less than that to be set when the line-of-sight direction of the driver is determined to be coincident with the traveling direction of the vehicle, in view of Inoue, as Inoue teaches when the line of sight of the driver does not coincide with the traveling direction, it indicates a reduced capacity state of the driver. As noted above, the combination of Danzl, Sugano, and Park teaches lowering the allowable lateral acceleration when the driver is in a reduced capacity state, therefore, in the resultant combination, the allowable lateral acceleration would be lower when the 

Regarding claim 5, the combination of Danzl, Sugano, Park, and Inoue further teaches the abnormality detection part is operable to detect a center-of-gravity position of the driver and determine whether or not the center-of-gravity position of the driver is adequate (see [0043] of Danzl), and wherein the allowable value setting part is operable, when the center-of-gravity position of the driver is determined not to be adequate, to set the allowable lateral acceleration to a value less than that to be set when the center-of-gravity position of the driver is determined to be adequate (as noted in [0083] of Sugano, a correction factor of 0.8 is applied to the acceleration when the driver is in poor health compared to a correction factor of 1.0 when the driver is in good health; in the context of the combination with Park expressed above in the rejection of claim 1 therefore, this same correction would be applied to the driver position such that the allowable lateral acceleration is lower when the driver is in a position that correlates to degraded health, as taught by Danzl in [0043], as compared to a normal seated position).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kammel et al. (US 2015/0006012) generally teaches a method for safely parking a vehicle when an emergency situation is present (see Abstract), but was not used in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669